Citation Nr: 1819099	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-02 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Shana Dunn, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In October 2014 and June 2016, the Board remand the issues of entitlement to service connection for a left toe disorder and an acquired psychiatric disorder other than major depressive disorder, not otherwise specified (NOS), with posttraumatic stress disorder (PTSD), and entitlement to a TDIU for additional development.  Thereafter, the Agency of Original Jurisdiction (AOJ) granted service connection for left hallux rigidus in an October 2016 rating decision, which is a full grant of the benefit sought on appeal with respect to the Veteran's claim for service connection for a left toe disorder, and the Veteran withdrew his appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder, NOS, with PTSD, in July 2016.  Therefore, such issues are no longer before the Board.

In July 2016, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record. 

The Board notes that an April 2017 rating decision confirmed and continued the prior denial of service connection for right degenerative joint disease of the first metatarsophalangeal joint and hallux rigidus (previously denied as right great toe condition).  Thereafter, the Veteran entered a notice of disagreement as to such claim in May 2017.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected. 

The Board further observes that the Veteran has perfected an appeal with respect to the issues of entitlement to an initial compensable rating for left hallux rigidus, entitlement to an effective date prior to December 23, 2009, for the award of service connection for left hallux rigidus, and entitlement to service connection for radiculopathy of the left and right lower extremities; however, as he has requested a Board hearing before a Veterans Law Judge in connection with such appeal, the claims will be the subject of a separate Board decision issued at a later date.

Finally, the Board notes that, subsequent to the AOJ's most recent adjudication of the Veteran's claim in the March 2017 supplemental statement of the case, he submitted additional evidence in support of his appeal.  Pursuant to section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, such evidence is subject to initial review by the Board.  Furthermore, while updated VA treatment records dated through April 2017 and vocational rehabilitation records were also associated with the record since the issuance of the March 2017 supplemental statement of the case and the Veteran has not waived AOJ consideration, as his claim is being remanded, the AOJ will have an opportunity to review all newly received evidence in the readjudication of his claim.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

	
REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall at least be one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this regard, the current appeal stems from the Veteran's August 2010 claim for a TDIU.  In such application, he reported that last worked full-time on November 29, 2009.  He is currently service-connected for major depressive disorder, NOS, with PTSD, evaluated as 30 percent disabling as of October 16, 2009, and 50 percent disabling as of November 19, 2014; chronic muscle spasm of the right lumbar region, evaluated as 40 percent disabling as of July 29, 2002; left hallux rigidus, evaluated as noncompensably disabling as of December 23, 2009; and pseudofolliculitis barbae, evaluated as 10 percent disabling as of March 15, 2005, and noncompensably disabling as of September 22, 2014.  As such, for the relevant appeal period, the Veteran's combined rating is 60 percent as of October 16, 2009, and 70 percent as of November 19, 2014  

However, as service connection for the Veteran's major depressive disorder, NOS, with PTSD was granted as secondary to his service-connected back disability, the disabilities may be considered to have resulted from a common etiology.  Consequently, as the Veteran's psychiatric and back disabilities combine to a rating of 60 percent as of October 16, 2009, the schedular threshold criteria for a TDIU have been met since the Veteran was last employed on a full-time basis on November 20, 2009, and throughout the appeal period stemming from his August 2010 claim.  38 C.F.R. § 4.16(a).  In this regard, the Board notes that, during such time period, the Veteran has also been in receipt of noncompensable or 10 percent ratings for his left hallux rigidus and pseudofolliculitis barbae; however, VA has traditionally treated the reference in 38 C.F.R. § 4.16(a) to two or more disabilities as applying to cases where no single disability is sufficient to meet the 60 percent criterion.  See VA Fast Letter 13-13 (rescinded and incorporated into VA's Adjudication Procedures Manual, M21-1); Gary v. Brown, 7 Vet. App. 229, 231 (1994) (upholding a finding that a veteran with three service-connected disabilities, resulting from a single accident and yielding a combined rating of 60 percent, to meet the schedular criteria set forth in 38 C.F.R. § 4.16(a), despite other unrelated service-connected disabilities evaluated as noncompensable).

As noted previously, the Veteran last worked on a full-time basis on November 20, 2009, when he was employed by the United States Postal Service as a mail handler.  While he subsequently worked for Uber as a driver from October 2015 to September 2016, his earnings from such position reflect that such employment was marginal in nature.  The record also reflects that the Veteran earned a Bachelor of Science degree in Human Services as of May 2012 and a Master of Social Work as of August 2014.

Consequently, the remaining inquiry is whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation consistent with his educational and work history at any point pertinent to his August 2010 claim for a TDIU.  In this regard, he alleges that his chronic muscle spasm of the right lumbar region and left hallux rigidus have negatively impacted his ability to perform any type of physical labor and his major depressive disorder, NOS, with PTSD has resulted in difficulty with any type of employment due to anger issues and an inability to get along with people.

In this regard, the Board notes that the Office of Personnel Management indicated in an October 2009 letter that the Veteran was found to be disabled for his position as a mail handler due to hallux limitus/rigidus and the Social Security Administration determined that he was disabled due to a primary diagnosis of degenerative disc disease of the back and a secondary diagnosis of hallux limitus.  However, the record indicates that he thereafter participated in VA's vocational rehabilitation program that resulted in his attainment of his Bachelor and Master degrees, which required the participation in internships.  He also performed social and volunteer activities during such time period.

Additionally, while the Veteran has undergone numerous examinations during the course of the appeal that address the functional impairment associated with his service-connected disabilities on an individual basis, an opinion addressing the combined impact of such disabilities has not been obtained.  

In this regard, the Board finds that a remand is necessary in order to obtain an opinion that addresses the functional impairment resulting from the combined effects of the Veteran's service-connected disabilities.  The Board notes that the United States Court of Appeals for the Federal Circuit held that VA's duty to assist does not require VA to obtain a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Further, the United States Court of Appeals for Veterans Claims (Court) found that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to a TDIU for a veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statue, regulation, or policy.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In the instant case, the Board finds that such opinion would be helpful in adjudicating the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the record to an appropriate VA examiner so as to determine the functional impairment resulting from the combined effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability.  The record contents must be made available for review.  The examiner is requested to review the record, to include the Veteran's applications for a TDIU, which reflects that he has a Bachelor of Science degree in Human Services as of May 2012 and a Master of Social Work as of August 2014, and worked as a mail handler until November 20, 2009, and Uber driver from October 2015 to September 2016. 

The examiner should assess the functional impairment caused by the Veteran's service-connected major depressive disorder, NOS, with PTSD, chronic muscle spasm of the right lumbar region, left hallux rigidus, and pseudofolliculitis barbae in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions offered should be accompanied by a rationale.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


